DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-10, Claim 11 (first alternative), and Claims 12-20 in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that an undue burden would not be placed upon the Office by maintaining all species in a single application.  This is not found persuasive because said statement falls far short of the requirement to establish that inventions are not patentably distinct, as set forth in MPEP§ 809.02(a), should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Regarding limitations recited in claims 1-18 which are directed to a manner of operating the disclosed detection device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the surface wave" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 5 to depend from claim 3 is one way to resolve the indefiniteness issues.  In the interests of compact prosecution, claim 5 has been examined as if depending from claim 3.
Claim 6 depends on claim 5.
Appropriate corrections are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2015/0362464 A1).
Regarding claim 1, Tanaka discloses a detection device (Fig. 16), comprising:
a first interdigital transducer (see: first IDT electrode 11) and a second interdigital transducer (see: second IDT electrode 12), wherein the first interdigital transducer is arranged opposite to the second interdigital transducer, and a surface wave of the first interdigital transducer is transmitted in a direction toward the second interdigital transducer ([0123], see: first IDT electrode is intended for generation of a predetermined SAW, second IDT electrode is intended for reception of the SAW produced by the first IDT electrode); and
a reaction layer arranged between the first interdigital transducer and the second interdigital transducer (see: detection portion 13).
Regarding claim 2, Tanaka further discloses a liquid-pushing device, wherein the liquid-pushing device is arranged opposite to the reaction layer, a liquid-dropping region is arranged between the liquid-pushing device and the reaction layer, and the liquid-pushing device is configured to push liquid in a pushing direction toward the reaction layer ([0136], see: analyte-solution suction mechanism arranged in the cover member which is opposite the detection portion).
Regarding claim 4, Tanaka further discloses a plurality of first interdigital transducers and a plurality of the second interdigital transducers, and the quantity of the first interdigital transducers is equal to the quantity of the second interdigital transducers, one of the first interdigital transducers and one of the second interdigital transducers opposite to the one first interdigital transducer constitute a group of testing interdigital transducers, a respective reaction layer is arranged between the one first interdigital transducers and the one second interdigital transducer opposite to the one first interdigital transducer (Fig. 16, see: two sets of first IDT electrodes 11, second IDT electrodes 12, and detection portions 13).
Regarding claim 7, Tanaka further discloses the first interdigital transducer and the second interdigital transducer are arranged on a substrate, and the reaction layer is arranged on the substrate (Fig. 16, see: first IDT electrodes 11, second IDT electrodes 12, and detection portions 13 are disposed on substrate 10).
Regarding claim 8, Tanaka further discloses the first interdigital transducer and the second interdigital transducer are covered by an insulation layer ([0127], see: first IDT electrode 11 and the second IDT electrode 12 are covered with a protective film).
Regarding claim 9, Tanaka further discloses the reaction layer is arranged at a side of the insulation layer distal to the first interdigital transducer and the second interdigital transducer (Fig. 14(a), see: detection portion 13 disposed in between the protective films, which cover the first IDT electrode 11 and second IDT electrode 12 respectively).
Regarding claim 10, Tanaka further discloses two retaining walls are arranged respectively at two sides of the reaction layer (Fig. 14(a), see: first protective member 21, second protective member 22, first partition portion 25, second partition portion 26), and the two retaining walls extend from respective two sides of the liquid-dropping region to respective two sides of the reaction layer to form a groove (see: flow passage 15), and the two- 29 -BOED0998PUSAOIUS1920144CN retaining walls covers respectively the first interdigital transducer and the second interdigital transducer (see: first partition portion 25 and second partition portion 26 cover the first IDT electrode 11 and second IDT electrode 12, respectively).
Regarding claim 11, Tanaka further discloses the first interdigital transducer and the second interdigital transducer are covered by an insulation layer ([0127], see: first IDT electrode 11 and the second IDT electrode 12 are covered with a protective film), and the two retaining walls are arranged at a side of the insulation layer distal to the first interdigital transducer and the second interdigital transducer (see: first partition portion 25 and second partition portion 26 cover the first IDT electrode 11 and second IDT electrode 12, respectively).
Regarding claim 12, Tanaka further discloses the retaining walls are made of an insulation material ([0127], see: silicon oxide, aluminum oxide, zinc oxide, titanium oxide, silicon nitride).
Regarding claim 13, Tanaka further discloses the surface wave is a surface acoustic wave ([0123], see: first IDT electrode is intended for generation of a predetermined SAW, second IDT electrode is intended for reception of the SAW produced by the first IDT electrode).
Regarding claim 14, Tanaka further discloses the liquid-dropping region is configured to accommodate to-be-tested liquid containing a to-be-detected substance, and the liquid-pushing device is further configured - 30 -BOED0998PUSAOIUS1920144CNto be movable along the pushing direction, to push the to-be-tested liquid to arrive at the reaction layer, and enable the reaction layer to be in contact with the to-be-tested liquid ([0135]-[0136], see: capillary phenomenon provided by analyte-solution suction mechanism).
Regarding claim 15, Tanaka further discloses an output circuit configured to output a data signal, wherein the data signal indicates whether a first frequency of the surface wave detected by the first interdigital transducer is same as a second frequency of the surface wave detected by the second interdigital transducer ([0134], see: eternal measuring equipment).
Regarding claim 19, Tanaka further discloses a detection method for the detection device according to claim 1 (see: rejection of claim 1 above), comprising:
transmitting, by the first interdigital transducer, a surface wave in the direction towards the second interdigital transducer, to enable the second interdigital transducer to receive the surface wave ([0134], see: SAW which passes from the first IDT electrode 11 to the second IDR electrode 12);
enabling the reaction layer to be in contact with to-be-tested liquid containing a to-be-detected substance ([0134], see: detection portion 13 is exposed to the target substance in the analyte solution);
detecting, by the first interdigital transducer, a first frequency of the surface wave transmitted by the first interdigital transducer, and detecting, by the second interdigital transducer, a second frequency of the surface wave received by the second interdigital transducer ([0134], see: predetermined frequency of SAW produced by the first IDT electrode, SAW which has undergone characteristic variations being receive by the second IDT electrode);
determining whether the first frequency is different from the second frequency ([0134], see: properties of the analyte solution can be examined by the outputted voltage provided by the external measuring equipment); and
in the case that the first frequency is different from the second frequency, determining that the to-be-detected substance contains a substance that matches with the reaction layer ([0134], see: ingredients of the analyte solution can be examined by the outputted voltage provided by the external measuring equipment).
Regarding claim 20, Tanaka further discloses the detection device further comprises a liquid-pushing device, the liquid-pushing device is arranged opposite to the reaction layer, a liquid-dropping region is arranged between the liquid-pushing device and the reaction layer, and the liquid-pushing device is configured to push liquid in a pushing direction toward the reaction layer, enabling the reaction layer to be in contact with the to-be-tested liquid containing the to-be-detected substance comprises: dropping the to-be-tested liquid containing the to-be-detected substance into the liquid-dropping region; and pushing, by the liquid-pushing device, the to-be-tested liquid to arrive at the reaction layer ([0136], see: analyte-solution suction mechanism arranged in the cover member which is opposite the detection portion and configured to move the analyte solution into contact with the detection portion 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0362464 A1), in view of Sensen et al. (Surface acoustic wave enabled pipette on a chip).
Regarding claim 3, Tanaka does not explicitly disclose the liquid-pushing device is a third interdigital transducer, and the pushing direction is a direction in which a surface wave of the third interdigital transducer is transmitted.
Sensen teaches an analogous detection device comprising a plurality of sensors arranged in a fluidic channel and a surface acoustic wave enabled pipette configured to move droplets with surface acoustic waves to the plurality of sensors (Fig. 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the capillary action based analyte-solution suction mechanism in the device disclosed by Tanaka, with a surface acoustic wave enabled pipette, as taught by Sensen, in order to provide for precise fluidic control of the sample, thereby providing for customized workflows (Sensen: pg. 445/4 Conclusions).
Regarding claim 5, modified Tanaka further discloses a plurality of groups of the testing interdigital transducers are arranged in at least one row  (Tanaka: Fig. 16, see: two sets of first IDT electrodes 11, second IDT electrodes 12, and detection portions 13), the groups of testing interdigital transducers arranged in the one row and one liquid-pushing device constitute a multi-unit joint detection structure (see: combination of Tanaka and Sensen); in the multi-unit joint detection structure, a direction in which the surface wave of the liquid-pushing device is transmitted is same as a direction in which the groups of testing interdigital transducers are arranged in the one row (Tanaka: Fig. 14(a-b), see: flow passage 15 extends along an axis which connects each of the detection portions 13).
Regarding claim 6, modified Tanaka further discloses in the multi-unit joint detection structure, a composition of the respective reaction layer arranged between the one of the first interdigital transducers and the one of the second interdigital transducers opposite to the one first interdigital transducer is different - 28 -BOED0998PUSAOIUS 1920144CNfrom a composition of another respective reaction layer arranged between another one of the first interdigital transducers and another one of the second interdigital transducers opposite to the other one first interdigital transducer (Tanaka: [0128]-[0129], see: each of the detection portions 13 is configured to undergo reactions with different target substances).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2015/0362464 A1), in view of McDevitt et al. (US 2002/0045272 A1).
Regarding claim 16, Tanaka further discloses a detection system comprising: the detection device according to claim 1 (see: rejection of claim 1 above).
Tanaka does not explicitly disclose a central processing unit, wherein the detection device is connected to the central processing unit, and the central processing unit is configured to receive a data signal detected by the detection device.
McDevitt teaches an analogous chemical sensor array comprising a plurality of SAW sensors [0006] coupled to a computer system comprising a CPU [0423] via a data transmission medium such as fiber optic [0429].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the device disclosed by Tanaka into a computer network, as taught by McDevitt, in order to provide for remote access to the sensing data, in order to provide for collaborative work (McDevitt: [0443]).
Regarding claim 17, modified Tanaka further discloses data is transmitted between the detection device and the central processing unit through visible light communication (McDevitt: [0429], see: fiber optic).
Regarding claim 18, modified Tanaka further discloses a signal modulation circuit is arranged between the detection device and the central processing unit, and the signal modulation circuit is configured to filter and shape the data signal detected by the detection device (McDevitt: [0421], see: analysis software may be configured to convert the raw output data to chemical information that is representative of the analytes in the analyzed fluid system, software is stored on the computer system which is analogous to the signal modulation circuit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797